Case 2:20-bk-54684      Doc 50   Filed 05/01/21 Entered 05/01/21 07:39:01         Desc Main
                                 Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO


IN RE: JOSHUA L. LUCAS                    )              CASE NO. 20-BK-54684
                                          )
                                          )
                      Debtor              )              CHAPTER 7
                                          )
                                          )
                                          )              JUDGE: PRESTON


                        MOTION TO WITHDRAW AS COUNSEL

       Attorney for the Debtor, Joshua Lucas, hereby Moves this Court to Withdraw as counsel.

On April 27, 2021, Joshua Lucas formally terminated the attorney-client relationship.      A

Proposed Order is attached.




                                                                /s/ Mark Graziani
                                                         Mark F. Graziani #0092927
                                                         Graziani Law, LLC
                                                         P.O. Box 1158
                                                         Norton, OH 44203
                                                         (330) 571-3350 (cell)
                                                         mark_graziani@yahoo.com

                                                         Attorney for Debtor




                                                                                           1
Case 2:20-bk-54684       Doc 50   Filed 05/01/21 Entered 05/01/21 07:39:01         Desc Main
                                  Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of counsel’s Motion to Withdraw as Counsel was
served by regular mail upon the addresses of:

Trustee Brent Stubbins                    Pamela Arndt
59 North 4th Street                       United States Department of Justice
P.O. Box 488                              Trial Attorney for the United States Trustee
Zanesville, OH 43702                      170 North High Street, Suite 200
                                          Columbus, OH 43215



On May 1, 2021.




                                                                /s/ Mark Graziani
                                                         Mark F. Graziani #0092927
                                                         P.O. Box 1158
                                                         Norton, OH 44203
                                                         (330) 571-3350 (cell)
                                                         mark_graziani@yahoo.com




                                                                                           2
